DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: “and graphene in” should be --and the graphene in--; further “the active hydrogen-containing component” should likely be amended to --an active hydrogen-containing component-- (see the 112(b) rejection set forth below).  Appropriate correction is required.
Claims 2-8 are objected to because of the following informalities:  “A graphene composition” should instead be --The graphene composition--.  Appropriate correction is required.
Claims 12-15 are objected to because of the following informalities:  “A method” should instead be --The method--.  Appropriate correction is required.
Claims 17-19 and 21-24 are objected to because of the following informalities:  “A coating composition” should instead be --The coating composition--.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: i) “is a hardener having” should instead be --is the hardener, and has--; and ii) a semicolon is missing after “thiol” (i.e. --thiol; and the resin is--). Appropriate correction is required.
Claims 21-22 are objected to because of the following informalities:  “the active hydrogen-containing component is a polyol resin and” should instead be --the active . Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  “A coating composition” should instead be --The coating composition-- (however, please note the 112(b) rejection to claim 29). Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11-15 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim is awkwardly written and it is not clear what is required. The preamble recitation of “for use in a coating composition that comprises a resin and a hardener”, wherein the resin or the hardener is ‘an active hydrogen-containing component’, is one of intended use and is not a positive recitation that either a resin or a hardener be present. The claim is directed to a graphene composition wherein the graphene ‘is functionalized with’ a dispersing agent and “the” active 
	Regarding claim 2, it is not clear if “-O=C-NH” is meant to be -C(=O)-NH or O=C=N- or similar as the structure provided has a carbon with only three bonds, a nitrogen with only two bonds and an oxygen with three bonds (what functional group is being claimed here: an isocyanate group, an amide group, etc).
	Regarding claims 3 and 4, as noted above ‘the active hydrogen-containing component’, ‘hardener’ (claim 3) and ‘resin’ (claim 4) are not clearly recited as present in the graphene composition (or, unclearly, may be part of the intended use ‘coating composition) in the composition of claim 1 and further lack antecedent basis in claims 3 and 4. This includes claim 5 as it depends from claim 4. 
	Regarding claim 29, the claim is awkwardly written and appears to recite a coating composition comprising a substrate. The claim appears intended as a recitation of using the coating composition or a product resulting from use of the coating composition i.e.  ‘[a] substrate coated with the coating composition of claim 16’ or ‘[a] 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-19, 21-22 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhamu et al. (US PGPub 2011/0017955).
	Regarding claims 1 and 16, Zhamu teaches graphene-modified curing agents for thermosetting resins (abstract), comprising (a) nano graphene platelets, (b) chemical functional group(s) having multiple ends with the first end being bonded to nano graphene and at least a second end reactive with the resin (instant ‘dispersing agent’), and (c) reactive molecules acting as a primary crosslinking agent for the resin (instant ‘hardener’; instant ‘active hydrogen-containing component’), wherein the resulting modified graphene is well dispersed in the selected resin system (instant resin; instant ‘active hydrogen-containing component’)(abstract; [0019]-[0022]; [0042]).
	Regarding claims 2-3 and 19, Zhamu teaches the composition as set forth in claims 1 and 16 above and further teaches the chemical functional groups (a) and the reactive molecules (b) are selected from amines, amides, anhdyrides, ketimines, polyamine-epoxy adducts, phenolics, polyols, polyisocyanates, etc. ([0021]; 
	Regarding claims 4-5 and 21-22, Zhamu teaches the composition as set forth in claim 1 and 16 above above and further teaches the modified graphene is suitable for use in epoxy resins and other two-part thermosetting resins such as unsaturated polyester, phenolic, polyimide, polyurethane, polyamine-imide, and thermosetting elastomers or rubbers ([0022]; [0040]-[0041]). Zhamu teaches polyols, isocyanates, and dicarboxylic acids ([0041]).
	Regarding claim 6, Zhamu teaches the composition as set forth in claim 1 above and further teaches that either pristine graphene or graphene oxide, wherein pristine graphene is preferred ([0020]) and pristine graphene is essentially oxygen free ([0038]).
	Regarding claims 7-8, Zhamu teaches the composition as set forth in claim 1 above and further teaches nanographene platelets (instant flake) having a thickness of 100 nm or smaller, and having length and width typically between 1 and 20µm ([0032]).
	Regarding claim 11, Zhamu teaches the composition as set forth in claim 1 above and teaches the method of functionalizing the graphene with chemical functional group(s) having multiple ends with the first end being bonded to nano graphene and at least a second end reactive with the resin (instant ‘dispersing agent’), and combining with reactive molecules acting as a primary crosslinking agent for the selected resin and 
Regarding claim 12, Zhamu teaches the method as set forth in claim 11 above and further teaches either pristine graphene or graphene oxide, wherein pristine graphene is preferred ([0020]) and pristine graphene is essentially oxygen free ([0038]).
Regarding claims 13-15, Zhamu teaches the method as set forth in claim 12 above. Zhamu further teaches single- or multi-layer graphene obtained from direct ultrasonication of a graphitic material selected from natural graphite, synthetic graphite, highly oriented pyrolytic graphite, carbon or graphite fiber, carbon or graphitic nano-fiber, meso-carbon micro-bead, etc. ([0020];  example 1).
It is noted that the recitations of claims 13-15 are directed to the graphene product used in the method of preparing the graphene composition of claim 11. As claims 13-15 are product-by-process claims, patentability of said claims is based on the recited product and does not depend on its method of production.  Since the product in claims 13-15 is the same product disclosed by Zhamu the claim is unpatentable even though/if the Zhamu product was made by a different process (see In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983); and MPEP 2113).
Regarding claims 17-18, Zhamu teaches the composition as set forth in claim 16 above and further teaches the amount of graphene is no less than 0.01 wt% ([0019]; [0042]; see examples at 0.1, 0.2, 0.3, 0.5, 1 and 1.5 wt%). Zhamu teaches attaching the functional groups by dispersing the graphene directly into the selected curing agent, exemplified at 4 wt% (examples 5 and 7), mixing the functionalized graphene with the selected reactive molecule, exemplified in a range of 0.01 to 20 wt% (example 6), to 
Regarding claim 29, Zhamu teaches the composition as set forth in claim 16 above and further teaches forming pre-pregs and composites by combining the modified graphene curing agents with the resins to form a reactive mixture that is combined with fibers or woven fabrics (instant substrate).


Correspondent

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/           Primary Examiner, Art Unit 1767